Citation Nr: 1819567	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for compression fracture of fourth thoracic vertebrae (compression fracture).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from July 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

When this case was before the Board in October 2010 and October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has reported that he has been unable to work since 2011 due to his service connected disabilities.  The issue of TDIU was raised by the Veteran several times over the years and has been denied by the RO.  Despite this, the Veteran has appealed the issue of a higher evaluation for a back disability and TDIU is part and parcel of that claim.  Therefore, the issue of entitlement to TDIU is before the Board for the entire appeal period for the back issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the AOJ issued a supplemental statement of the case (SSOC) pertaining to entitlement to service connection for degenerative disease of the lumbar spine.  Since issuance of this SSOC, several relevant records have been added to the claims file, including but not limited to, records from the Social Security Administration (SSA).  In a June 2017 Appellate Brief, the Veteran's representative requested that the case be remanded to the AOJ for consideration of the newly received evidence.  Therefore, a remand is needed as to all issues so that the AOJ can readjudicate the case taking into consideration all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. All relevant updated VA and private treatment records should be obtained and associated with the claims file.

2. After completing any additional development deemed necessary, readjudicate the issues on appeal taking into consideration all evidence of record, including that added since March 2016.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




